 8:20-cv-00063-RGK-PRSE Doc # 13 Filed: 11/20/20 Page 1 of 1 - Page ID # 165




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD OTTO HANSEN,                                         8:20CV63

                    Plaintiff,
                                                              ORDER
       vs.

THE CITY OF SUPERIOR, et al.,

                    Defendants.



       IT IS ORDERED that Plaintiff’s second motion for extension of time (Filing
12) is granted. Plaintiff shall have an additional 60 days, until January 19, 2021, to
file an amended complaint in accordance with the court’s Memorandum and Order
of August 21, 2020 (Filing 9).

      Dated this 20th day of November, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
